 In the Matter of G. F. WINGERT, L. F. WINGERT, AND J. B. WINGERT,CO-PARTNERS, D/B/A SALEM PRODUCE Co.andAMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, LOCAL 52,AND INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL 749, A. F. OF L.Case No. 18-R-1293.Decided June 20, 1945Mr. G. F. Wingert,ofMinneapolis,Minn., for the Company.Mr. Max Crowell,of Sioux Falls, S. D., andMr. William V. Sinnott,ofWatertown, S. D., for the Unions.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon joint petition duly filed by Amalgamated Meat Cutters andButcher Workmen of North America, Local 52, and International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Local 749, A. F. of L., herein collectively called the Unions, alleging thata questionaffecting commerce had arisen concerning the representationof employees of G. F. Wingert, L. F. Wingert, and J. B. Wingert, co-partners, d/b/a Salem Produce Co., Salem, South Dakota, herein calledthe Company, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Stephen M. Reynolds, Trial Exam-iner.Said hearing was held at Salem, South Dakota, on May 25, 1945.The Company and the Unions appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine, witnesses, andto introduce evidence bearing on the issues. The Trial Examiner's rulingsmade at thehearing arefree from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:62 N. L R. B, No 82641 612DECISIONS OF NATIONAL LABOR RELATIONS BOARD'FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYG. F. Wingert, L. F. Wingert, and J. B. Wingert, co-partners, d/b/aSalem Produce Co., are engaged in the poultry and egg business at Salem,South Dakota. The Company annually purchases supplies from points out-side the State of South Dakota, valued in excess of $25,000. During 1944the Company sold produce valued at about $1,500,000, all of which wasshipped to points outside the State of South Dakota.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America,Local 52, and International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America; Local 749, are labor organizationsaffiliated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Unions as the'exclusive collectivebargaining representatives of its employees until such time as the Unionsare certified by the Board.A statement of the Trial Examiner, read into evidence at the hearing,indicates that the Unions represent a substantial number of employees inthe unit hereinafter found to be appropriateWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find in substantial accord with a stipulation of the parties, that allemployees at the-Salem, South Dakota, plant of the Company, excludingclerical employees, plant manager, plant superintendent, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for' the pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which has1 The Trial Examiner reported that the Unions presented 28 authorization cards. There .ii eapproximately 50 persons in the appropriate unit SALEM PRODUCE CO643arisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act:and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with G. F.Wingert,L.F.Wingert, and J. B. Wingert, co-partners, d/b/a Salem Produce Co.,Salem, South Dakota, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Eighteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be- represented jointly by Amal-gamated Meat Cutters and Butcher Workmen of North America, Local'52, and International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 749, A. F. of L., for the purposes ofcollective bargaining.